Exhibit 10.12

PENSION BENEFITS RESTORATION PLAN FOR SALARIED EMPLOYEES

OF OMNOVA SOLUTIONS INC. AND CERTAIN SUBSIDIARY COMPANIES

(Effective January 1, 2009)

PURPOSE

The purpose of the Pension BRP is to restore the Pension Plan benefits which
Eligible Employees and their Beneficiaries would otherwise lose as a result of
Internal Revenue Code limitations upon contributions to, and payment of benefits
from, the Pension Plan. By restoring such benefits, the Pension BRP permits the
total benefits of such employees to be provided on the same basis as is
applicable to all other employees under the Pension Plan. Nothing in the Pension
BRP shall operate or be construed to modify, amend or affect the terms and
provisions of the Pension Plan in any way.

Prior to January 1, 2009, the Pension BRP was part of the Benefits Restoration
Plan for Salaried Employees of OMNOVA Solutions Inc. and Certain Subsidiary
Companies (the “Prior Plan”). The Prior Plan was originally effective on
October 1, 1999. Due to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Prior Plan was split into the Pension BRP and the
Savings Benefits Restoration Plan for Salaried Employees of OMNOVA Solutions
Inc. and Certain Subsidiary Companies (the “Savings BRP”) effective January 1,
2009. With respect to amounts that accrued under the Prior Plan during the
period January 1, 2005, through December 31, 2008, OMNOVA Solutions Inc.
operated the terms of the Prior Plan in accordance with a good faith, reasonable
interpretation of Code Section 409A and its applicable regulations.

SECTION 1

DEFINITIONS

In addition to the defined terms established above, the terms set forth below,
whenever capitalized throughout the Pension BRP, shall have the meaning ascribed
herein:

(i) “Administrative Committee” means the Administrative Committee of OMNOVA
Solutions Inc.

(ii) “Affiliate” means a corporation, partnership, joint venture, sole
proprietorship or other trade or business that is considered a single employer
with the Company by application of Section 414 of the Code, such that it (A) is
part of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Code) with the Company, (B) is “under common control”
(within the meaning of Section 414(c) of the Code) with the Company, or (C) is a
member of an “affiliated service group” (within the meaning of Section 414(m) of
the Code) with the Company.

(iii) “Beneficiary” means a named beneficiary, joint annuitant or surviving
spouse of a deceased Participant.

 

1



--------------------------------------------------------------------------------

(iv) “Board” means the Company’s Board of Directors.

(v) “Change in Control” means the occurrence of any of the following events,
subject to the provisions of paragraph (E) hereof:

(A) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

(B) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then-outstanding voting securities of the Company; or

(C) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

(D) The Board determines that (1) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within paragraph (A), (B) or (C) hereof
and (2) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of the Change in Control provisions of this
Program and other compensation and benefit programs, plans and agreements of the
Company, if a Change in Control shall be deemed to have occurred.

(E) Notwithstanding the foregoing provisions of this Section 1(v):

(1) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in paragraph (D) hereof shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
by notice to the Executive, nullify the effect thereof and a Change in Control
shall be deemed not to have occurred, but without prejudice to any action that
may have been taken prior to such nullification.

 

2



--------------------------------------------------------------------------------

(2) Unless otherwise determined in a specific case by the Board, a Change in
Control shall not be deemed to have occurred for purposes of paragraph
(B) hereof solely because (a) the Company, (b) a subsidiary of the Company, or
(c) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any subsidiary of the Company either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
Beneficial Ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership.

(vi) “Code” means the Internal Revenue Code of 1986, as presently in effect or
hereafter amended.

(vii) “Company” means OMNOVA Solutions Inc.

(viii) “Director” means a member of the Board.

(ix) “Disability” or “Disabled” means either (A) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a period of at least 12 months (which shall
be evidenced by the written determination of a qualified medical doctor selected
by the Administrative Committee and specifying the date upon which such
disability commenced), or (B) the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period exceeding six
months under an accident and health plan covering employees of the Company.

(x) “Effective Date” means January 1, 2009, except as otherwise specifically
provided.

(xi) “Eligible Employee” means an employee of a Member Company who is a
participant under the Pension Plan (as defined below) or is a Beneficiary
receiving a benefit under the Pension Plan.

(xii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(xiii) “Member Company” means the Company and any subsidiary of the Company
which is designated as a Member Company by the Company’s Administrative
Committee pursuant to the procedures established thereby.

 

3



--------------------------------------------------------------------------------

(xiv) “Participant” means an Eligible Employee who has satisfied the eligibility
requirements under Section 2.1; provided, however, that no Eligible Employee
shall become a Participant prior to the date such Eligible Employee’s employer
became a Member Company.

(xv) “Payment Form” means, with respect to any Participant, the form of benefit
payment elected by the Participant in accordance with the election provisions of
Section 2.2. The available Payment Forms are lump sum payment and annual
installments over a period of between two and ten years, as elected on a
Participant’s election form. If no Payment Form has been elected, the Payment
Form shall be a lump sum payment. In addition, Participants may elect to have
benefit payment accelerated and paid in a lump sum payment upon Participant’s
Disability. The amounts of lump sum payments and annual installments shall be
calculated using actuarial rates and assumptions used under the Pension Plan to
convert the normal form of retirement benefit into a lump sum or installment
form of benefit.

(xvi) “Pension BRP” means the plan set forth in this instrument known as the
“Pension Benefits Restoration Plan for Salaried Employees of OMNOVA Solutions
Inc. and Certain Subsidiary Companies,” as it may be amended from time to time.

(xvii) “Pension Plan” means the OMNOVA Solutions Consolidated Pension Plan.

(xviii) “Savings BRP” means the Savings Benefits Restoration Plan for Salaried
Employees of OMNOVA Solutions Inc. and Certain Subsidiary Companies.

(xix) “Separation from Service” means the Participant’s termination from
employment with the Company and all Affiliates on account of the Participant’s
death, retirement or other termination of employment, as determined in
accordance with Section 409A of the Code and the regulations thereunder. A
Participant will not be deemed to have experienced a Separation from Service if
the Participant is on military leave, sick leave or other bona fide leave of
absence, to the extent such leave does not exceed a period of six months or, if
longer, such longer period of time as is protected by either statute or
contract. A Participant will not be deemed to have experienced a Separation from
Service if the Participant provides continuing services that average more than
20 percent of the services provided by the Participant to the Company or its
Affiliates (whether as an employee or an independent contractor) during the
immediately preceding 36-month period of services (or such shorter period of
services to the Company and its Affiliates if the Participant has provided
services to the Company or its Affiliates for less than 36 months). If a
Participant provides services both as an employee and as an independent
contractor of the Company, the Participant must cease services in both
capacities to be treated as having experienced a Separation from Service. If a
Participant ceases providing services as an independent contractor and begins
providing services as an employee, or vice versa, the Participant will not be
considered to have a Separation from Service until the Participant ceases
services in both capacities. If a Participant provides services both as an
employee of the Company and a member of the Board, the services provided as a
Director are not taken into account in determining whether the Participant has a
Separation from Service under the Pension BRP unless it is aggregated with any
plan in which the Participant participates as a Director under Section 409A of
the Code and the regulations thereunder.

(xx) “Separation from Service Date” means the date upon which the Participant
experiences a Separation from Service.

 

4



--------------------------------------------------------------------------------

(xxi) “Specified Employee” means an employee of the Company or an Affiliate who
meets the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the Treasury Regulations thereunder and disregarding
Section 416(i)(5) of the Code). The identification of Specified Employees shall
be conducted by the Company using a method (i) reasonably designed to include
all Specified Employees, (ii) applying an objectively determinable standard
providing no direct or indirect election by the Participant, and (iii) resulting
in no more than 200 employees being treated as Specified Employees for any given
date. A Specified Employee determination shall take effect four months after the
Company’s identification of the employees satisfying such requirements and shall
be valid for the next following 12-month period.

SECTION 2

ELIGIBILITY AND ELECTIONS

2.1 Eligibility. An Eligible Employee who (a) qualifies for a benefit under the
Pension Plan, and (b) incurs a reduction in such benefit as a result of the Code
limitations (including but not limited to limitations under Sections 401(a)(17)
and 415(b) of the Code) upon compensation to be considered under, and annual
benefits to be paid from, the Pension Plan as of January 1, 2005, shall be
eligible to participate in the Pension BRP.

2.2 Elections. All elections shall be made on the administrative form required
by the Administrative Committee.

(a) Initial Elections. An Eligible Employee who becomes a Participant under the
Pension BRP in accordance with the eligibility requirements under Section 2.1
shall make a one-time, irrevocable election regarding the Payment Form for
benefits under the Pension BRP not later than January 30th of the calendar year
following the calendar year in which the Participant first accrues a benefit
under the Pension BRP or the Savings BRP, whichever occurs first.

(b) Elections Regarding Benefits Accrued On or Before December 31, 2008; Future
Benefit Accruals. An Eligible Employee who became a Participant under the
Pension BRP in accordance with the eligibility requirements under Section 2.1 on
or before December 31, 2008, shall make a one-time, irrevocable election
regarding the Payment Form for benefits under the Pension BRP (both amounts
accrued before December 31, 2008, and any amounts to accrue prospectively
following such date) not later than December 31, 2008. Such election shall
supersede all prior elections as to time and manner of benefit payments.

 

5



--------------------------------------------------------------------------------

SECTION 3

BENEFITS

3.1 Amount of Benefits. Except as otherwise dictated by Section 3.3, the benefit
provided by the Pension BRP shall be an amount equal to the difference, if any,
between (a) the aggregate amount of benefit to which the Participant would be
entitled under the Pension Plan computed without regard to Code limitations
(including but not limited to limitations under Sections 401(a)(17) and 415(b)
of the Code) upon compensation to be considered under, and annual benefits to be
paid from, the Pension Plan, and (b) the aggregate amount of benefit to which
the Participant would be entitled under the Pension Plan after giving effect to
such limitations. Notwithstanding the foregoing to the contrary, and except as
otherwise dictated by Section 3.3, in the event that the Participant’s
Separation from Service is due to death, the benefit provided by the Pension BRP
shall be an amount equal to the difference, if any, between (x) the aggregate
amount of the Surviving Spouse Pension benefit to which the Participant’s spouse
would be entitled under the Pension Plan computed without regard to Code
limitations (including but not limited to limitations under Sections 401(a)(17)
and 415(b) of the Code) upon compensation to be considered under, and annual
benefits to be paid from, the Pension Plan, and (y) the aggregate amount of the
Surviving Spouse Pension benefit to which the Participant’s spouse would be
entitled under the Pension Plan after giving effect to such limitations.

In addition, the Company has assumed (subject to legal requirements for employee
acquiescence) the obligations of GenCorp to pay benefits under the Benefits
Restoration Plan for Salaried Employees of GenCorp Inc. and Certain Subsidiary
Companies to (i) all active employees transferred to the Company as of
October 1, 1999 and (ii) all former employees who terminated employment from
active business locations of the Company. Such assumed obligations will be
administered and paid as benefits in accordance with the terms of the Pension
BRP as in effect on October 3, 2004 (a copy of which is attached hereto as
Exhibit A).

3.2 Benefit Payments. All benefits under the Pension BRP shall be payable from
the general assets of the Company, and participation hereunder shall not cause a
Participant to have any title to, or beneficial ownership in, any of the assets
of the Company.

(a) In General. The benefit payable under the Pension BRP shall be paid to the
Participant (or to the Participant’s Beneficiary in case of the Participant’s
death) in the Payment Form previously elected by the Participant in accordance
with Section 2.2 and commencing sixty (60) days following Participant’s
Separation from Service Date (or if Participant is a Specified Employee,
commencing six (6) months following Participant’s Separation from Service Date).

(b) Benefit Payments upon Disability. Notwithstanding any other provision of the
Pension BRP, in the event that the Participant becomes Disabled, payment of such
Participant’s benefit payable under the Pension BRP may be accelerated and paid
in a lump sum payment as soon as practicable following the Administrative
Committee’s determination that such Disability exists, provided that the
Participant has properly elected such acceleration in the Payment Form election
under Section 2.2.

 

6



--------------------------------------------------------------------------------

(c) Grandfathered Benefits for Participants Terminated and Vested Prior to
December 31, 2004. Notwithstanding any other provision of the Pension BRP,
distribution of the benefit payable under the Pension BRP to any Participant who
experienced a Separation from Service on or before December 31, 2004, and who
was fully vested in his benefit payable under the Pension BRP as of such
Separation from Service, shall be governed under the terms of the Pension BRP as
in effect on October 3, 2004 (a copy of which is attached hereto as Exhibit A).

(d) Administrative Committee Cash-Out of Small Account Balances. Notwithstanding
any other provision of the Pension BRP, following Separation from Service on or
after January 1, 2009, the Administrative Committee shall cash-out the account
balance of any Participant in a lump sum payment where the present value of such
benefit (when converted to a lump sum, calculated using actuarial rates and
assumptions used under the Pension Plan to convert the normal form of retirement
benefit into a lump sum) is less than the applicable dollar amount prescribed
under Section 402(g)(1)(B) of the Code.

3.3 Change in Control. Notwithstanding any other provision of the Pension BRP to
the contrary, if a Change in Control occurs, the benefit payable under
Section 3.1(a) will be determined and funded in accordance with this
Section 3.3:

(a) Vesting. Upon the occurrence of a Change in Control, the benefits of all
Participants which have accrued but not vested under the Pension BRP shall
become vested and payable in accordance with the terms of the Pension BRP.

(b) Funding.

(i) Upon the occurrence of a Change in Control, the performance of the Company’s
obligations under the Pension BRP shall be secured by amounts deposited or to be
deposited in trust pursuant to a trust agreement to which the Company shall be a
party and which shall provide for payment of benefits in accordance with the
terms of the Pension BRP as provided under paragraph 3.3(b)(ii) below. Any
failure by the Company to satisfy its obligations under this Section 3.3(b)
shall not limit the rights of any Participant hereunder.

(ii) Upon the occurrence of a Change in Control as defined in Section 1(v)(A),
(B) or (C), or, in the case of a Change in Control as defined in
Section 1(v)(D), upon the further declaration by the Board that a Change in
Control is imminent, the Company shall promptly, to the extent it has not
previously done so, and in any event within five business days, transfer to the
trustee of such trust, to be added to the principal of the trust, a sum equal to
the present value on the date of the Change in Control (or, in the event that
the Board has declared a Change in Control to be imminent, the present value on
the date of such Board declaration) of the total benefits to be paid to the
Participants hereunder with respect to the Pension Plan, such present value to
be computed (I) assuming that benefit payments to any Participant will commence
upon such Participant’s earliest retirement date under the Pension Plan, and
(II) using the actuarial and interest rate assumptions utilized by the Pension
Plan to calculate lump sums.

 

7



--------------------------------------------------------------------------------

(iii) Any payments of benefits hereunder by the trustee shall, to the extent
thereof, discharge the Company’s obligation to pay benefits hereunder, it being
the intent of the Company that assets in such trusts be held as security for the
Company’s obligation to pay benefits under the Pension BRP.

(iv) Subject to the foregoing, a Participant shall have the status of a general
unsecured creditor of the Company and shall have no right to, or security
interest in, any assets of the Company.

3.4 Exceptions to the General Timing and Distribution Rules.

(a) The Administrative Committee may elect to make a payment to a Participant of
benefits under the Pension BRP before the date that such payment would otherwise
be made under Section 3.2 to the extent necessary to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Sections 3101 and 3121(v)(2) of the
Code on amounts deferred under the Pension BRP (the “FICA Amount”). In addition,
the Administrative Committee may elect to make a payment of the Participant’s
benefits under the Pension BRP before the date that such payment would otherwise
be made under Section 3.2 to pay the income tax at source on wages imposed under
Section 3401 of the Code on the FICA Amount or the corresponding withholding
provisions of applicable state and local tax laws as a result of the FICA
Amount, and to pay the additional income tax at source on wages attributable to
the pyramiding Section 3401 of the Code wages and taxes. The total payment under
this Section 3.4(a) shall not exceed the aggregate of the FICA Amount and the
income tax withholding related to such FICA Amount.

(b) The Pension BRP shall permit the payment of benefits hereunder to a
Participant prior to the date that such payment would otherwise be made under
Section 3.3:

(i) if the Pension BRP fails to meet the requirements of Section 409A of the
Code and the regulations thereunder, but only to the extent that such payment
does not exceed the amount required to be included in the Participant’s income
as a result of the failure to comply with the requirements of Section 409A of
the Code and the regulations thereunder; or

(ii) upon the termination of the Pension BRP in accordance with the provisions
of Section 409A of the Code and the regulations thereunder requiring the
complete distribution of all benefits under the Code.

SECTION 4

ADMINISTRATION

4.1 Administrative Committee. The administration of the Pension BRP shall be in
the charge of an Administrative Committee, as defined by the Pension Plan.

4.2 Duties of Administrative Committee . The Administrative Committee shall
administer the Pension BRP and shall have, exercise and perform all of the
powers, rights, authority and duties relating thereto. The Administrative
Committee shall have the sole and

 

8



--------------------------------------------------------------------------------

absolute discretionary authority to determine eligibility to participate in the
Pension BRP and eligibility for benefits under the Pension BRP, to interpret
plan terms, to apply plan provisions, to establish, amend and enforce rules for
the administration of the Pension BRP, to resolve disputes under the Pension BRP
and to resolve possible ambiguities, inconsistencies, or omissions and correct
errors. Subject to Section 5, all interpretations, determinations and decisions
of the Administrative Committee in respect to any matter hereunder shall be
finally conclusive and binding on all parties affected hereby.

4.3 Tax Withholding/Reporting. The Administrative Committee shall withhold and
report to the appropriate agency such amounts as are necessary to comply with
the requirements of federal, state and local tax law.

SECTION 5

CLAIMS PROCEDURE

5.1 Claim.

(a) A Participant need not present a formal claim in order to qualify for rights
or benefits under the Pension BRP. However, if the Company fails to provide any
benefit to which a Participant is entitled hereunder or if any Participant
believes (i) that the Pension BRP is not being administered or operated in
accordance with its terms, (ii) that fiduciaries of the Pension BRP have
breached their duties, or (iii) that his or her own legal rights are being
violated with respect to the Pension BRP (a “claim”), the Participant (the
“claimant”) must file a formal written claim for benefits under the procedures
set forth in this Section 5 and utilizing such forms and in such manner as the
Administrative Committee shall prescribe. The procedures in this Section 5 shall
apply to all claims that any person has with respect to the Pension BRP,
including claims against fiduciaries and former fiduciaries, except to the
extent the Administrative Committee determines, in its sole discretion that it
does not have the power to grant, in substance, all relief reasonably being
sought by the claimant.

(b) A claim by any person shall be presented to the Administrative Committee in
writing within ninety (90) days following the date upon which the claimant (or
his or her predecessor in interest) first knew (or should have known) of the
facts upon which the claim is based, unless the Administrative Committee in
writing consents otherwise. The Administrative Committee shall, within ninety
(90) days of receiving the claim, consider the claim and issue its determination
thereon in writing. The Administrative Committee may extend the determination
period for up to an additional ninety (90) days by giving the claimant written
notice. If the claim is granted, the benefits or relief the claimant seeks will
be provided.

5.2 Denial. If the claim is wholly or partially denied, the Administrative
Committee shall, within ninety (90) days (or such longer period as described
above), provide the claimant with written notice of the denial, setting forth,
in a manner reasonably calculated to be understood by the claimant,

(a) the specific reason or reasons for the denial,

 

9



--------------------------------------------------------------------------------

(b) specific references to pertinent Pension BRP provisions upon which the
denial is based,

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why the additional material
or information is necessary, and

(d) a description of the Pension BRP’s appeal procedures describing the steps to
be taken by the claimant and time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA in the event of the denial of the appeal.

With the consent of the claimant, this determination period can be extended
further. If the Administrative Committee fails to respond to the claim in a
timely manner, the claimant may treat the claim as having been denied by the
Administrative Committee.

5.3 Appeal. Each claimant may appeal in writing the Administrative Committee’s
denial of a claim (in whole or in part) to the Administrative Committee within
sixty (60) days after receipt by the claimant of written notice of the claim
denial, or within sixty (60) days after such written notice was due, if the
written notice was not sent. In connection with the review proceeding, the
claimant or his or her duly authorized representative may review pertinent
documents and may submit issues and comments in writing. The claimant may
include with the appeal such documents and other information as the claimant
deems reasonable. Any claims which the claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived.

5.4 Review Procedures. The Administrative Committee shall adopt procedures
pursuant to which claims shall be reviewed and may adopt different procedures
for different claims without being bound by past actions. Any procedures
adopted, however, shall be designed to afford a claimant a full and fair review
of his or her claim.

5.5 Final Decision. The decision by the Administrative Committee upon review of
an appeal shall be made not later than sixty (60) days after the written appeal
is received by the Administrative Committee, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred twenty (120) days
after receipt of the appeal, unless the claimant agrees to a greater extension
of that deadline.

5.6 Form. The decision by the Administrative Committee regarding the appeal
following its review shall be in writing and shall be written in a manner
reasonably calculated to be understood by the claimant. In the event that the
appeal is denied, the decision shall include at least the following information:

(a) the specific reason or reasons for the denial of the appeal,

(b) specific references to pertinent Pension BRP provisions upon which the
denial is based,

 

10



--------------------------------------------------------------------------------

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim and appeal, and

(d) a statement describing the procedures for voluntary dispute resolution
offered by the Pension BRP (if any) and the claimant’s right to obtain
information regarding such procedures, along with a statement of the claimant’s
right to bring a civil action under ERISA.

5.7 Legal Effect. To the extent permitted by law, the decisions of the
Administrative Committee shall be final and binding on all parties. Any claims
which the claimant does not pursue through the review and appeal stages of the
procedures herein provided shall be deemed waived, finally and irrevocably. No
legal action for benefits under the Pension BRP shall be brought unless and
until the claimant has exhausted his or her remedies under this Section 5. If,
after exhausting the claims and appeal procedures, a claimant institutes any
legal action against the Pension BRP and/or the Company, the claimant may
present only the evidence and theories which the claimant presented during the
claims and appeal procedures. Judicial review of the claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories which were presented to and
considered by the Administrative Committee during the claims and/or appeal
procedure.

SECTION 6

MISCELLANEOUS

6.1 Amendment and Termination. The Company reserves the right at any time and
from time to time, by resolution of the Board, to amend or terminate the Pension
BRP; provided, however, that no such amendment or termination shall operate
retroactively so as to affect adversely any rights to which a Participant may be
entitled under the provisions of the Pension BRP as in effect prior to such
action.

6.2 No Alienation of Benefits. No Participant may assign, anticipate or
otherwise encumber any payment due under the Pension BRP. Except as may
otherwise be required by law, any payment due under the Pension BRP shall be
exempt from the claims of the Participant’s creditors.

6.3 No Enlargement of Employment Rights. The provisions of the Pension Plan
relative to employment rights shall be applicable to the Pension BRP with the
same effect as though set forth in full herein.

6.4 No Requirement to Fund. The Company shall not be required to reserve or
otherwise set aside funds for the payment of its obligations hereunder.

6.5 Laws Governing. The Pension BRP is a combination of an excess benefit plan,
as defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, as defined in Sections 201(2)

 

11



--------------------------------------------------------------------------------

and 401(a)(1) of ERISA. As such, the Pension BRP is expressly excluded from all,
or substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred upon participants by ERISA are conferred under the terms of the
Pension BRP, except as expressly noted or required by operation of law. To the
extent not superseded by federal law, the Pension BRP shall be construed in
accordance with and governed by the laws of the State of Ohio.

6.6 Incorporation of Pension Plan Provisions By Reference. The provisions of the
Pension Plan are hereby fully incorporated by reference, but only to the extent
reference is made by the Pension BRP to such provisions or otherwise necessary
for the proper administration of the Pension BRP. The eligibility of each
Participant for Pension BRP benefits and the amount of Pension BRP benefits
shall be based, in part, upon the interpretations of the Pension Plan
provisions, as made by the fiduciaries thereof and such fiduciaries’
interpretations shall be fully binding upon the Pension BRP and all parties
hereto.

6.7 Participants Deemed to Accept Pension BRP. By accepting any benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, all of the terms and conditions of the
Pension BRP and any action taken under the Pension BRP by the Administrative
Committee, the Board or the Company, in any case in accordance with the terms
and conditions of the Pension BRP.

6.8 Code Section 409A Compliance: The Pension BRP is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of the Pension BRP fails to satisfy the provisions of Section 409A of the Code,
then such provision shall be reformed so as to comply with Section 409A of the
Code and to preserve as closely as possible the intention of the Company in
maintaining the Pension BRP; provided that, in the event it is determined not to
be feasible to so reform a provision of this Plan as it applies to a payment or
benefit due to a Participant or his or her Beneficiary(ies), such payment shall
be made without complying with Section 409A of the Code.

 

12